ON MOTION FOR REHEARING
BELCHER, Commissioner.
The appellant again strenuously challenges the sufficiency of the evidence to show that his automobile was in any way connected with the death of the deceased, or that he was driving his automobile upon the highway at the time and place alleged.
From a careful re-examination of the record, it is concluded that the evidence is sufficient to support the conviction, and that this cause was properly disposed of originally.
The motion for rehearing is overruled.
Opinion approved by the Court.